Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed September 26, 2022, claims 1 and 11 has been amended, claims 1-4, 6-14 and 16-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 11 paragraph 2-  page 12 (all), filed September 26, 2022, with respect to claims 1-4, 6-14 and 16-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to amended claims 1 and 11 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of in view of Pinheiro et al. (US Pub. No.: 2018/0152819).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Pub. No.: 2017/0048905) and further in view of Pinheiro et al. (US Pub. No.: 2018/0152819).


As per claim 1, Yun disclose  A communication method (see Fig.1, Fig.6, para. 0112, first UE), comprising: 
transmitting, by a first terminal device(see paragraph 112, "the first UE), a first data packet to a second terminal device (see para. 0112, the second UE) through a first interface, wherein the first interface is (see para. 0106, a communication method (or, vehicle communication method)"; also paragraph 112, sentence 1: "the first UE may transmit data to the second UE through PSSCH (S630)"; and paragraph 60, sentence 2: "In the 020 communications and the vehicle communications, a data channel used for transmitting and receiving data may be referred to as a physical side/ink shared channel (PSSCH)'')  a communications interface for direct communication between the first terminal device and the second terminal device in a new radio (NR) standard ((see para. 0055, each of the plurality  of  communication  nodes  110-1,  110-2,  110-3,  120-1,  120-2,  130-1,  130-2, 130-3,  130-4,  130-5,  and  130-6  may  support  long  term  evolution  (LTE)  (or,  long  term evolution-advanced  (LTE-A))  defined  in  a  cellular  communication  standard  (e.g.,  3rd generation partnership project (3GPP) standard). Note: No specific feature of a new radio (NR) is claimed or a new radio (NR) standard is provided, see also para. 0060, the present disclosure will be described based on channels based on the LTE-A system and may be applied to physical layer channels for direct communications in a multiple access system based on a beamforming technology using a plurality of antennas in a frequency band with microwave or millimeter wave / a new radio (NR) standard); and 
transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, wherein the second interface is any one of the following interfaces: a communications interface for communication between the first terminal device and an NR network device, the communications interface for direct communication between the first terminal device and the second terminal device in the NR standard, and a communications interface for direct communication between the first terminal device and the relay terminal device in the NR standard (see para. 0031,  "a transmitting UE supporting the 020  communications (or, vehicle communications) can[...} repeatedly  transmit  the  data  to  the  receiving  UE  as  much  as  the  number  of  repeated transmissions  indicated  by  the  information";   also,  the  fact  the  transmitting   UE  may transmit  more  than  one  packet  to  the  receiving  UE  implies  that  a  second  packet  is transmitted through the 020  interface).

Yun however does not explicitly disclose adding, by the first terminal device, a first routing header, configured in the first terminal device and located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device, to a second protocol data unit (PDU) at a first routing layer, wherein the second PDU is a PDU of a second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet and is added to a protocol stack architecture to correspond to an indirect connection interface between the first terminal device and the second terminal device. 

Pinheiro however disclose adding, by a first terminal device, a first routing header, configured in the first terminal device and located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device, to a second protocol data unit (PDU) at a first routing layer (see para. 0040-0043, the V2X interface can be direct interface between eNB (e.g., a RSU) and the ProSe/V2X function, the UE add V2X information in a header of a data packet that allows the eNB/RSU to decide if a V2X message is to be broadcast in the cell {adding, by a first terminal device / 1st UE, a first routing header, configured in the first terminal device/UE}, where the added V2X information can added in a media access control (MAC) (over Uu or PC5), radio link control (RLC) (over Uu), and/or packet data convergence protocol (PDCP) (over Uu) header, the UE is sending V2X messages to the network using the Uu interface and the RAN node decides to forward these messages in the cell, i.e., to one or more UEs), wherein the second PDU is a PDU of a second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet and is added to a protocol stack architecture to correspond to an indirect connection interface between the first terminal device and a second terminal device (see para. 0044-0049, the IP address of the destination of the message can be used by the eNB/RSU to decide if a message is to be broadcast in the cell / the first routing header is used to indicate a path for transmitting the second data packet. The eNB/RSU can analyze the type of message. If the V2X message is a V2X safety message then the V2X safety message can be sent to all users within the Cell , i.e., to one or more UEs, or to a group of relevant UEs, which can be decided based on the location of the UEs, a subscription and/or other context information, specific functionality are added inside the eNB that enables the eNB to identify if a V2X message  are to be broadcast immediately in the cell to a second terminal device/ an indirect connection interface between the first terminal device and the second terminal device. In one aspect, the UE can add V2X information into the header of the MAC, the PDCP, and/or the RLC header).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding, by a first terminal device, a first routing header, configured in the first terminal device and located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device, to a second protocol data unit (PDU) at a first routing layer, wherein the second PDU is a PDU of a second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet and is added to a protocol stack architecture to correspond to an indirect connection interface between the first terminal device and the second terminal device, as taught by Pinheiro, in the system of Yun, so as to provide an eNodeB operable to performing vehicle-to-anything (V2X) communication within a wireless communication network is disclosed. The eNodeB can identify a data packet transmitted from a user equipment (UE) as a V2X message. The eNodeB can determine the V2X message is to be broadcasted within a cell or forwarded to an V2X function via a V2X interface. The eNodeB can process the V2X message for transmission directly to the V2X function via a V2X interface or process the V2X message for transmission directly to the V2X function via a V2X interface or perform one of broadcast, multicast, or unicast the V2X message to the cell, i.e., to one or more UEs, see Pinheiro, see paragraphs 15-20.

As per claim 11, claim 11 is rejected the same way as claim 1 above. Yun also disclose A communication apparatus (see Fig.2, Fig.5, a first UE, see para. 0054, each of the plurality of UEs 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6 may be a vehicle or a communication node include in the vehicle), applied to a first terminal device (see Fig.6, First UE), comprising: at least one processor (Fig.2, Processor 210), and a memory (see Fig.2, Memory 220).

As per claim 2, the combination of Yun and Pinheiro disclose the method of claim 1.

Pinheiro further disclose wherein a first data packet and a second data packet are a same data packet in one data flow (see Fig.3, para. 0039-0040, the UE sends the V2X safety message to the eNB (e.g., the E-UTRAN or radio access node “RAN” node and the eNB broadcasts the V2X safety message to a second UE).
Motivation same as claim1.

As per claim 3, the combination of Yun and Pinheiro disclose the method of claim 1.

Pinheiro further disclose wherein the first data packet and the second data packet are different data packets in one data flow (see paragraph 0040, the UE is sending V2V messages over the D2D channel (e.g., sidelink channels or other channels that could be defined for V2X communication) and the eNB listens to the D2D channel and receives the V2X safety message. The eNB can decide to send the message in the cell for UEs that may not have received the V2X safety message directly from the UE and/or forwards the V2X safety message to other eNBs to be broadcast in other cells). 
Motivation same as claim1.

As per claim 4, the combination of Yun and Pinheiro disclose the method of claim 1.

Pinheiro however disclose wherein the first data packet and the second data packet are converged by a same target protocol layer entity in the second terminal device (see paragraph 0044-0046, the UE add V2X information into the header of the MAC, the PDCP, and/or the RLC header, also a PDCP header for long PDCP SN (12 bits) packets can contain reserved bits. One of these reserved bits can be used to indicate i V2X message should be immediately broadcast in the cell to the second UE).
Motivation same as claim1.

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 4.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Pub. No.: 2017/0048905), in view of Pinheiro et al. (US Pub. No.: 2018/0152819) and further in view of Yi et al. (US Pub. No.: 2016/0302077).

As per claim 6, the combination of Yun and Pinheiro disclose the method of claim 1.

The combination of Yun and Pinheiro does not explicitly disclose wherein a first adaptation layer is configured in the first terminal device, and the first adaptation layer is located between the PDCP layer of the first terminal device and the RLC layer of the first terminal device; and before the transmitting, by a first terminal device, of the first data packet to a second terminal device through a first interface, the method further comprises: adding, by the first terminal device, a first convergence identifier to a first PDU at the first adaptation layer, wherein the first PDU is a PDU of the first data packet at the PDCP layer of the first terminal device, and the first convergence identifier is used to indicate to perform data convergence for the first data packet on the target protocol layer entity.

Yi however disclose wherein a first adaptation layer is configured in the first terminal device, and the first adaptation layer is located between the PDCP layer of the first terminal device and the RLC layer of the first terminal device; and before the transmitting, by a first terminal device, of the first data packet to a second terminal device through a first interface, the method further comprises: adding, by the first terminal device, a first convergence identifier to a first PDU at the first adaptation layer, wherein the first PDU is a PDU of the first data packet at the PDCP layer of the first terminal device, and the first convergence identifier is used to indicate to perform data convergence for the first data packet on the target protocol layer entity (see para. 0040-0046, 0071-0099, an AM RLC entity is used between PDCP entity and WLAN MAC entity, this AM RLC is called as "WLAN-RLC" entity. And to identify PDCP/RLC entity, an L2 identification entity is used between RLC and WLAN MAC. This L2 identification entity is called as "LWAAP (LTE-WLAN Aggregation Adaptation Protocol)" entity and at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface, as taught by Yi, in the system of Yun and Pinheiro, so as to enable transmitting data by biding radio technologies including characteristics different from each other, see Yi, see paragraphs 15-20.

As per claim 7, the combination of Yun, Pinheiro and Yi disclose the method of claim 1.

The combination of Yun and Pinheiro does not explicitly disclose wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface.

Yi however disclose wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface (see para. 0040-0046, 0071-0099, FIG. 3 is a diagram showing a control plane and a user plane of a radio interface protocol between a UE and an E-UTRAN based on a 3GPP radio access network standard. The control plane refers to a path used for transmitting control messages used for managing a call between the UE and the E-UTRAN. The user plane refers to a path used for transmitting data generated in an application layer, e.g., voice data or Internet packet data, and a physical (PHY) layer of a first layer provides an information transfer service to a higher layer using a physical channel. The PHY layer is connected to a medium access control (MAC) layer located on the higher layer via a transport channel. Data is transported between the MAC layer and the PHY layer via the transport channel. Data is transported between a physical layer of a transmitting side and a physical layer of a receiving side via physical channels. The physical channels use time and frequency as radio resources).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface, as taught by Yi, in the system of Yun and Pinheiro, so as to enable transmitting data by biding radio technologies including characteristics different from each other, see Yi, see paragraphs 15-20.

As per claim 8, the combination of Yun, Pinheiro and Yi disclose the method of claim 7.

Yi further disclose wherein the first configuration information carries at least one of the following indication information: indication information used to indicate that a radio bearer corresponding to the first interface is the same as a radio bearer corresponding to the second interface; indication information used to indicate that a destination address of the first data packet transmitted through the first interface is the same as a destination address of the second data packet transmitted through the second interface; or indication information used to indicate that a logical channel corresponding to the first interface is the same as a logical channel corresponding to the second interface(see para. 0040-0046, 0071-0099, when an WLAN-RLC entity is used, at the eNB, when an LWAAP entity receives an LWAAP SDU from an WLAN-RLC entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the WLAN-RLC entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity). 

As per claim 9, the combination of Yun and Pinheiro disclose the method of claim 1.

The combination of Yun and Pinheiro does not explicitly disclose wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the first terminal device, a third PDU from the first convergence layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer; adding, by the first terminal device, a second routing header to the third PDU at the second routing layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer, and the second routing header is used to indicate a path for transmitting the second data packet; and transmitting, by the first terminal device to a PDCP layer of the first terminal device, the third PDU that carries the second routing header.

YI however disclose wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the first terminal device, a third PDU from the first convergence layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer; adding, by the first terminal device, a second routing header to the third PDU at the second routing layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer, and the second routing header is used to indicate a path for transmitting the second data packet; and transmitting, by the first terminal device to a PDCP layer of the first terminal device, the third PDU that carries the second routing header (see para. 0040-0046, 0071-0099, in LTE, the identification is provided by LCID in MAC header. Moreover, the WLAN MAC entity cannot look into the MAC SDU as it is ciphered bit-string and an LWAAP entity receives/delivers LWAAP SDUs from/to upper layer (i.e. PDCP) and sends/receives LWAAP PDUs to/from its peer LWAAP entity via WLAN, and the LWAAP entity attaches the identifier of PDCP entity to PDCP PDU (=LWAAP SDU), and detaches the identifier of PDCP entity from a MAC SDU (=LWAAP PDU), at the eNB, when an LWAAP entity receives an LWAAP SDU from a PDCP entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the PDCP entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity.  At the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the first terminal device, a third PDU from the first convergence layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer; adding, by the first terminal device, a second routing header to the third PDU at the second routing layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer, and the second routing header is used to indicate a path for transmitting the second data packet; and transmitting, by the first terminal device to a PDCP layer of the first terminal device, the third PDU that carries the second routing header, as taught by Yi, in the system of Yun and Pinheiro, so as to enable transmitting data by biding radio technologies including characteristics different from each other, see Yi, see paragraphs 15-20.

As per claim 10, the combination of Yun, Pinheiro and Yi disclose the method of claim 9.

Yi further disclose wherein a second adaptation layer is configured in the first terminal device; and before the transmitting, by a first terminal device, of the first data packet to a second terminal device through a first interface, the method further comprises: obtaining, by the first terminal device, a fourth PDU from the first convergence layer, wherein the fourth PDU is a PDU of the first data packet at the first convergence layer; adding, by the first terminal device, a third convergence identifier to the fourth PDU at the second adaptation layer, wherein the third convergence identifier is used to indicate a data flow to which the first data packet belongs; and transmitting, by the first terminal device to the PDCP layer of the first terminal device, the fourth PDU that carries the third convergence identifier (see para. 0040-0046, 0071-0099, to support error-free transmission, an AM RLC entity is used between PDCP entity and WLAN MAC entity. This AM RLC is called as "WLAN-RLC" entity. And to identify PDCP/RLC entity, an L2 identification entity is used between RLC and WLAN MAC. This L2 identification entity is called as "LWAAP (LTE-WLAN Aggregation Adaptation Protocol)" entity, and An LWAAP entity receives/delivers LWAAP SDUs from/to upper layer (i.e. PDCP) and sends/receives LWAAP PDUs to/from its peer LWAAP entity via WLAN, and the LWAAP entity attaches the identifier of PDCP entity to PDCP PDU (=LWAAP SDU), and detaches the identifier of PDCP entity from a MAC SDU (=LWAAP PDU), at the eNB, when an LWAAP entity receives an LWAAP SDU from a PDCP entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the PDCP entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity, at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity). 

As per claim 15, claim 15 is rejected the same way as claim 5.
As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.
As per claim 20, claim 20 is rejected the same way as claim 10.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable Lindoff et al. (US Pub. No.: 2017/0164263), and further in view of Pinheiro et al. (US Pub. No.: 2018/0152819).

As per claim 1, Lindoff disclose A communication method, implemented by a first terminal device  (see Fig.2, paragraph 101: "the first node 10a''), comprising:
transmitting by a first terminal,  a first data  packet  (paragraph  68, sentence  1:  "creating  S5  at  least two sub packets  P"';  therefore,  the first  one  of the at  least two  sub packets  P'  may  be  considered as a first packet) to a second terminal device (paragraph 69, sentence 1: "sending  S7  the  sub  packets   to  [...}  each  receiving  node  being  part  of  a  respective transmission path between the first node 10a and the second node 10b"; therefore,  said second node  10b  may  be  considered  as the second  terminal  device)  through  a first interface (paragraph 63, sentence  12: "the radio circuitry  11 according to some aspects comprises any  number  of  transceiving,  receiving,  and/or  transmitting  units  or  circuitry"; therefore,   said  radio  circuitry   may   comprise   a   first  interface),   wherein  the first interface is a communications interface  for direct  communication  (paragraph 101: "The wireless  network is[...} a Device to Device network, 020'') between the first terminal device and the second terminal device (paragraph 69, sentence 2: "The communication interface 11 is configured to send the sub packets to a [...}receiving  node 10b";  also paragraph 69, sentence 5:  "The receiving nodes  for the sub packets are either an intermediate  node  or  the second  node";  also  paragraph 92,  sentence  5:  "Receiving nodes  are  typically  an  adjacent  second  node  10b"; therefore,  said  receiving  node  10b may be considered as the second terminal device directly receiving the packet) in a New Radio (NR), standard  (see  paragraph  101:  "the  first  node  10a  is  for  example  a  wireless device[...} using[...} 5G'' / in a New Radio (NR), standard) ; and 
	transmitting by the first terminal,  a  second  data  packet  (paragraph  68,  sentence  1:  "creating  S5  at least two sub packets  P"'; therefore,  the second  one of  the at least two sub packets  P' may be considered  as a second packet)  to the second terminal device  (paragraph 69,  sentence  1:  "sending  S7 the  sub packets  to  the  respective  receiving  nodes  10b-d, each  receiving  node being part of a respective transmission  path between the first  node 10a and the second node 10b"; and paragraph 72, sentence  1: "the data packet  A+B is split  into  two  fragments,   or   sub  packets,   A,  B   that  are   transmitted   over   different transmission  paths'')  through  a second  interface  (paragraph 63,  sentence  12:  "the radio  circuitry  11  according  to  some  aspects  comprises  any  number  of  transceiving, receiving,  and/or   transmitting   units  or   circuitry";   therefore,  said  radio  circuitry may comprise  a  second  interface),  wherein the second interface is any one of the following interfaces: a communications interface for communication between the first terminal device and an NR network device, the communications interface for direct communication between the first terminal device and the second terminal device in the NR standard, and a communications interface for direct communication between the first terminal device and the relay terminal device in the NR standard  (paragraph 59,sentence  1: "intermediate  nodes acting as  relays between source and destination";  and paragraph  101: "the first node 10a is for  example a wireless  device [...} using [...} 5G"; therefore,  each  of  said  intermediate  devices  is  considered  as  a NR  network device),  the communications  interface  for  direct  communication  between the  first  terminal  device  and  the  second  terminal  device  (paragraph   69, sentence 2:  "The communication  interface  11  is configured to send the sub packets  to a [...} receiving node 10b"; also paragraph 69, sentence 5: "The receiving nodes for the sub packets  are either  an  intermediate   node  or  the  second  node";  also  paragraph  92, sentence  5: "Receiving  nodes  are  typically  an  adjacent  second  node  10b";  therefore, node 10a may  send more  than one  packet to  node 10b  through the  same interface)  in the NR standard (paragraph  101: "the first node 10a is for example a wireless  device [...} using  [...}  5G''),  a  communications  interface  for  direct  communication between  the first terminal device  and a relay terminal device  (paragraph  59, sentence  1:  "intermediate  nodes  acting  as  relays  between  source  and  destination'')  in the NR standard (paragraph 101: "the first node 10a is for example a wireless  device [...}using[...} 5G'');
	wherein the first data packet and the second data packet are converged by a same target protocol layer entity in a second terminal device (see paragraph 94, "The second node uses the information to recreate the original data packet from the sub packets. The information is, for example, information defining how the original packet is divided into sub packets"; and paragraph 58, sentence 1: "The proposed technology is generally applicable to any wireless routing protocol"; therefore,
said sub packets are implicitly converged  in the same protocol layer of the second node, see also para. 0101, The wireless network is for example a Mobile Adhoc Network, MANET, a mesh network, a Personal Area Network, PAN, or a Device to Device network, D2D and the first node 10a is for example a wireless device, an access point or a base station using for example CSMA, LTE or 5G / a new radio (NR) standard)).

Lindoff however does not explicitly disclose adding, by the first terminal device, a first routing header, configured in the first terminal device and located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device, to a second protocol data unit (PDU) at a first routing layer, wherein the second PDU is a PDU of a second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet and is added to a protocol stack architecture to correspond to an indirect connection interface between the first terminal device and the second terminal device. 

Pinheiro however disclose adding, by a first terminal device, a first routing header, configured in the first terminal device and located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device, to a second protocol data unit (PDU) at a first routing layer (see para. 0040-0043, the V2X interface can be direct interface between eNB (e.g., a RSU) and the ProSe/V2X function, the UE add V2X information in a header of a data packet that allows the eNB/RSU to decide if a V2X message is to be broadcast in the cell {adding, by a first terminal device / 1st UE, a first routing header, configured in the first terminal device/UE}, where the added V2X information can added in a media access control (MAC) (over Uu or PC5), radio link control (RLC) (over Uu), and/or packet data convergence protocol (PDCP) (over Uu) header, the UE is sending V2X messages to the network using the Uu interface and the RAN node decides to forward these messages in the cell, i.e., to one or more UEs), wherein the second PDU is a PDU of a second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet and is added to a protocol stack architecture to correspond to an indirect connection interface between the first terminal device and a second terminal device (see para. 0044-0049, the IP address of the destination of the message can be used by the eNB/RSU to decide if a message is to be broadcast in the cell / the first routing header is used to indicate a path for transmitting the second data packet. The eNB/RSU can analyze the type of message. If the V2X message is a V2X safety message then the V2X safety message can be sent to all users within the Cell , i.e., to one or more UEs, or to a group of relevant UEs, which can be decided based on the location of the UEs, a subscription and/or other context information, specific functionality are added inside the eNB that enables the eNB to identify if a V2X message  are to be broadcast immediately in the cell to a second terminal device/ an indirect connection interface between the first terminal device and the second terminal device. In one aspect, the UE can add V2X information into the header of the MAC, the PDCP, and/or the RLC header).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding, by a first terminal device, a first routing header, configured in the first terminal device and located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device, to a second protocol data unit (PDU) at a first routing layer, wherein the second PDU is a PDU of a second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet and is added to a protocol stack architecture to correspond to an indirect connection interface between the first terminal device and the second terminal device, as taught by Pinheiro, in the system of Lindoff, so as to provide an eNodeB operable to performing vehicle-to-anything (V2X) communication within a wireless communication network is disclosed. The eNodeB can identify a data packet transmitted from a user equipment (UE) as a V2X message. The eNodeB can determine the V2X message is to be broadcasted within a cell or forwarded to an V2X function via a V2X interface. The eNodeB can process the V2X message for transmission directly to the V2X function via a V2X interface or process the V2X message for transmission directly to the V2X function via a V2X interface or perform one of broadcast, multicast, or unicast the V2X message to the cell, i.e., to one or more UEs, see Pinheiro, see paragraphs 15-20.

As per claim 11, claim 11 is rejected the same way as claim 1 above. Lindoff  also disclose A communication apparatus (see Fig.2, paragraph 101: "the first node 10a''), applied to a first terminal device (see Fig.2, paragraph 101: "the first node 10a''), comprising: at least one processor (Fig.2, processing circuitry 12), and a memory (see Fig.2, Memory 13).

As per claim 2, the combination of Lindoff and Pinheiro disclose the method of claim 1.

Lindoff further disclose wherein a first data packet and a second data packet are a same data packet in one data flow (see paragraph 87, "the sub packets P' are copies of the data packet P. Accordingly, the sub packets may be copies of the first data packet for redundancy in the transmission'').

As per claim 3, the combination of Lindoff and Pinheiro disclose the method of claim 1.

Lindoff further disclose wherein the first data packet and the second data packet are different data packets in one data flow (see paragraph 87, " "for  even  more  efficiency  in  the transmission  the
sub packets are at least partly comprising different parts of the data packet"; also paragraph 94, 
sentence 6: "the sub packets[...} comprise different parts of  the data packet''). 

As per claim 4, the combination of Lindoff and Pinheiro disclose the method of claim 1.

Lindoff further disclose wherein the first data packet and the second data packet are converged by a same target protocol layer entity in the second terminal device (see paragraph 94, "The second node uses the information to recreate the original data packet from the sub packets. The information is, for example, information defining how the original packet is divided into sub packets"; and paragraph 58, sentence 1: "The proposed technology is generally applicable to any wireless routing protocol"; therefore,
said sub packets are implicitly converged  in the same protocol layer of the second node).

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 4.

Claims 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable Lindoff et al. (US Pub. No.: 2017/0164263), in view Pinheiro et al. (US Pub. No.: 2018/0152819) and further in view of Yi et al. (US Pub. No.: 2016/0302077).

As per claim 6, the combination of Lindoff and Yi disclose the method of claim 1.

Yi further disclose wherein a first adaptation layer is configured in the first terminal device, and the first adaptation layer is located between the PDCP layer of the first terminal device and the RLC layer of the first terminal device; and before the transmitting, by a first terminal device, of the first data packet to a second terminal device through a first interface, the method further comprises: adding, by the first terminal device, a first convergence identifier to a first PDU at the first adaptation layer, wherein the first PDU is a PDU of the first data packet at the PDCP layer of the first terminal device, and the first convergence identifier is used to indicate to perform data convergence for the first data packet on the target protocol layer entity (see para. 0040-0046, 0071-0099, an AM RLC entity is used between PDCP entity and WLAN MAC entity, this AM RLC is called as "WLAN-RLC" entity. And to identify PDCP/RLC entity, an L2 identification entity is used between RLC and WLAN MAC. This L2 identification entity is called as "LWAAP (LTE-WLAN Aggregation Adaptation Protocol)" entity and at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity). 

As per claim 7, the combination of Lindoff and Pinheiro disclose the method of claim 1.

The combination of Lindoff and Pinheiro however does not explicitly disclose wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface.

Yi however disclose wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface (see para. 0040-0046, 0071-0099, FIG. 3 is a diagram showing a control plane and a user plane of a radio interface protocol between a UE and an E-UTRAN based on a 3GPP radio access network standard. The control plane refers to a path used for transmitting control messages used for managing a call between the UE and the E-UTRAN. The user plane refers to a path used for transmitting data generated in an application layer, e.g., voice data or Internet packet data, and a physical (PHY) layer of a first layer provides an information transfer service to a higher layer using a physical channel. The PHY layer is connected to a medium access control (MAC) layer located on the higher layer via a transport channel. Data is transported between the MAC layer and the PHY layer via the transport channel. Data is transported between a physical layer of a transmitting side and a physical layer of a receiving side via physical channels. The physical channels use time and frequency as radio resources).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein before the transmitting of the first data packet to a second terminal device through a first interface, the method further comprises: receiving, by the first terminal device, first configuration information sent by a network device, wherein the first configuration information is used to configure the first terminal device to transmit the first data packet through the first interface and transmit the second data packet through the second interface, as taught by Yi, in the system of Lindoff and Pinheiro, so as to enable transmitting data by biding radio technologies  including characteristics different from each other, see Yi, see paragraphs 15-20.

As per claim 8, the combination of Lindoff, Pinheiro and Yi disclose the method of claim 7.

Yi further disclose wherein the first configuration information carries at least one of the following indication information: indication information used to indicate that a radio bearer corresponding to the first interface is the same as a radio bearer corresponding to the second interface; indication information used to indicate that a destination address of the first data packet transmitted through the first interface is the same as a destination address of the second data packet transmitted through the second interface; or indication information used to indicate that a logical channel corresponding to the first interface is the same as a logical channel corresponding to the second interface(see para. 0040-0046, 0071-0099, when an WLAN-RLC entity is used, at the eNB, when an LWAAP entity receives an LWAAP SDU from an WLAN-RLC entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the WLAN-RLC entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity). 

As per claim 9, the combination of Lindoff and Pinheiro disclose the method of claim 1.

The combination of Lindoff and Pinheiro however does not explicitly disclose wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the first terminal device, a third PDU from the first convergence layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer; adding, by the first terminal device, a second routing header to the third PDU at the second routing layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer, and the second routing header is used to indicate a path for transmitting the second data packet; and transmitting, by the first terminal device to a PDCP layer of the first terminal device, the third PDU that carries the second routing header;

Yi however disclose wherein a first convergence layer and a second routing layer are configured in the first terminal device; and before the transmitting, by the first terminal device, of the second data packet to the second terminal device through a second interface, the method further comprises: obtaining, by the first terminal device, a third PDU from the first convergence layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer; adding, by the first terminal device, a second routing header to the third PDU at the second routing layer, wherein the third PDU is a PDU of the second data packet at the first convergence layer, and the second routing header is used to indicate a path for transmitting the second data packet; and transmitting, by the first terminal device to a PDCP layer of the first terminal device, the third PDU that carries the second routing header (see para. 0040-0046, 0071-0099, in LTE, the identification is provided by LCID in MAC header. Moreover, the WLAN MAC entity cannot look into the MAC SDU as it is ciphered bit-string and an LWAAP entity receives/delivers LWAAP SDUs from/to upper layer (i.e. PDCP) and sends/receives LWAAP PDUs to/from its peer LWAAP entity via WLAN, and the LWAAP entity attaches the identifier of PDCP entity to PDCP PDU (=LWAAP SDU), and detaches the identifier of PDCP entity from a MAC SDU (=LWAAP PDU), at the eNB, when an LWAAP entity receives an LWAAP SDU from a PDCP entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the PDCP entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity.  At the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity).

As per claim 10, the combination of Lindoff, Pinheiro and Yi disclose the method of claim 9.

Yi further disclose wherein a second adaptation layer is configured in the first terminal device; and before the transmitting, by a first terminal device, of the first data packet to a second terminal device through a first interface, the method further comprises: obtaining, by the first terminal device, a fourth PDU from the first convergence layer, wherein the fourth PDU is a PDU of the first data packet at the first convergence layer; adding, by the first terminal device, a third convergence identifier to the fourth PDU at the second adaptation layer, wherein the third convergence identifier is used to indicate a data flow to which the first data packet belongs; and transmitting, by the first terminal device to the PDCP layer of the first terminal device, the fourth PDU that carries the third convergence identifier (see para. 0040-0046, 0071-0099, to support error-free transmission, an AM RLC entity is used between PDCP entity and WLAN MAC entity. This AM RLC is called as "WLAN-RLC" entity. And to identify PDCP/RLC entity, an L2 identification entity is used between RLC and WLAN MAC. This L2 identification entity is called as "LWAAP (LTE-WLAN Aggregation Adaptation Protocol)" entity, and An LWAAP entity receives/delivers LWAAP SDUs from/to upper layer (i.e. PDCP) and sends/receives LWAAP PDUs to/from its peer LWAAP entity via WLAN, and the LWAAP entity attaches the identifier of PDCP entity to PDCP PDU (=LWAAP SDU), and detaches the identifier of PDCP entity from a MAC SDU (=LWAAP PDU), at the eNB, when an LWAAP entity receives an LWAAP SDU from a PDCP entity, the LWAAP entity generates a LWAAP PDU including the LWAAP SDU and an identifier identifying a radio bearer to which the PDCP entity belongs, and delivers the corresponding LWAAP PDU to a wireless LAN entity, at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the PDCP entity). 

As per claim 15, claim 15 is rejected the same way as claim 5.
As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.
As per claim 20, claim 20 is rejected the same way as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xie (US Pub. No.:2017/0041100) – see para. 0135-0139, “the data transmitting end performs the FEC packet encoding before adding the PDCP packet header, for example, it may perform the packet encoding after performing the PDCP layer header compression, or perform the packet encoding after performing the encryption. Preferably, it performs the packet encoding after performing the encryption, which does not additionally increase the number of encrypted data packets and reduces the computation complexity;  a header is added after the encoding, herein the header carries the serial number of the packet, or the serial number of the data packet and an indication indicating whether to encode, if multiple processes are supported, it may further carry a process ID. For example, the 12 bit SN in the PDCP header is used to represent the serial number of the data packet, and reserved bits in the PDCP header are used to represent the process ID (using 1 or 2 or 3 bits in 3-bit reserved bits to respectively represent 2 or 4 or 8 processes)”.
Nord (US Pub. No:2019/0254103) – see para. 0055, “the wireless communication network is assumed to be based on the LTE radio technology. However, it is to be understood that other technologies could be utilized as well, such as the NR ( New Radio) technology developed by 3GPP. In accordance with the LTE terminology, the wireless communication device will in the following be referred to as UE, the further wireless communication device will be referred to as relay UE, and the access node will be referred to as eNB. When using the LTE radio technology, the above-mentioned direct connection between the UE and the eNB may be based on the LTE Uu radio interface. The above-mentioned direct connection between the relay UE and the eNB may be based on the LTE Uu-n radio interface The D2D connection is assumed to be based on an LTE PC5 interface, as for example described in 3GPP TS 23.303 V14.0.0 (2016 September). However, also in this case, alternative radio technologies could be used as well, such as Bluetooth, WLAN (Wireless Local Area Network), or a D2D interface specified within the NR technology”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469